DETAILED ACTION
The present application is a divisional application of US Applicant No.14/898,036 of which the effective filing date is filed on June 13, 2013. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group l, a print head and a system, claims 36-49 in the reply filed on 10/24/2022 is acknowledged. Claims 50-58 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The information disclosure statement (IDS)s submitted on 10/24/2022 and 11/14/2022 have been considered by the examiner.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “130” has been used to designate both extension tip (Pa [0087]) and hollow coaxial cylinder (Pa [0073]) in Figs. 1 and 2.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: the reference number “230” and “232” in Figs. 3 and 6. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the reference sign “528” set forth in Pa [0089].
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities: in Pa [0008] “require requires” should read – require --. Appropriate correction is required.

Claim Objections

Claim 42 is objected to because of the following informalities: Applicant has been advised to replace “each first channel” in line 1 to – each of the first channels --. Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 36-38 and 40-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (“Digitally tunable physicochemical coding of material composition and topography in continuous microfibres”, Nature Materials vol 10, Nov 2011 - of record) and Supplementary information thereof.

With respect to claim 36, Kang teaches a print head (“a microfluidic chip”, Fig. 1b), the print head comprising: 
an orifice (the orifice/outlet in Fig. 1b) for dispensing the materials and at least two inlets (“sheath inlet” and “sample inlet”) for receiving materials in fluid communication with respective microfluidic channels arranged within the print head, the microfluidic channels comprising two first channels (“two sheath flow channels”) for receiving and directing the at least one first material, two second channels (“sample flows”) for receiving and directing the at least one second material, and a third channel (in Fig. 1b) joining together with each of the first channels at a first intersection point (in Fig. 1b) to form a dispensing channel (“spinning duct”) which extends to the orifice, the two second channels intersecting at a second intersection point (in Fig. 1b) and joining together to form the third channel (in Fig. 1b) which extends to the first intersection point (Co 1 li 5-6 in p878 and See the annotated Fig. 1b below); 
wherein the third channel has a diameter less than each of the first channels and the dispensing channel, whereby flow of the at least one first material from the first channels forms a coaxial sheath around the at least one second material in the dispensing channel upon printing (“The end of the chip consists of cylindrical channels with various diameters to generate the coaxial flow (Supplementary Fig. S4)”, Co 1 li 2-3, p878 and Supplementary Fig. S4a).  

    PNG
    media_image1.png
    698
    1145
    media_image1.png
    Greyscale
 
The annotated Fig. 1b

Kang does not specifically teach that the print head (“a microfluidic chip”) is used for printing a three-dimensional (3D) structure from at least one first material and at least one second material. However, it is noted that it is an intended use since the microfluidic chip is capable of performing the claimed operation. It has been held that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim). MPEP 2111.02.

With respect to claims 37-38 and 40-41, it is noted that using the claimed materials is an intended use since it has been held that “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).

With respect to claim 42, Kang as applied to claim 36 above further teaches that each first channel is configured to flank the third channel at the first intersection point (See the annotated Fig. 1b above).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (“Digitally tunable physicochemical coding of material composition and topography in continuous microfibres”, Nature Materials vol 10, Nov 2011) as applied to claim 38 above, and further in view of Kurt et al. (US 2011/0293712) (All of record).

With respect to claim 39, Kang as applied to claim 38 above teaches the two second channels, and as recited above, using the claimed materials is an intended use since it has been held that “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115). However, Kang does not specifically teach that the two hydrogel channels comprise a core channel for receiving and directing a hydrogel core material and a shell channel for receiving and directing a hydrogel shell material; wherein the shell channel and the third channel have larger diameters than the core channel to facilitate coaxial focusing of the hydrogel core and hydrogel shell materials, whereby flow of the hydrogel shell material from the shell channel forms a coaxial sheath around the hydrogel core material in the third channel.  
In the same field of endeavor, nozzle for coaxial encapsulation of a plurality of cells in a single elongated compartment, Kurt teaches that in a nozzle 8 comprising four coaxial cylinders, the central cylinder contains a cell suspension 1 comprising a plurality of cells 2 of a first type, followed by a surrounding cylinder containing a separation material 3, and further surrounding cylinder containing a cell suspension 4 comprising a plurality of cells 5 of a second type, and the outer cylinder contains a separation material 6 so that fibrous heterogenous tissue such as coaxial microtissue can be engineered (Pa [0025] and [0096], Figs. 4-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang with the teachings of Kurt and form the shell channel and the third channel having larger diameters than the core channel in order to engineer the fibrous heterogenous tissue such as coaxial microtissue.

Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:
With respect to Claim 43, the prior art (Kang et al. (“Digitally tunable physicochemical coding of material composition and topography in continuous microfibres”, Nature Materials vol 10, Nov 2011 - of record) teaches at least one print head (“a microfluidic chip”, Fig. 1b) according to claim 36 for receiving and dispensing the at least one first material and the at least one second material (See the rejection of claim 36 above), but does not teach or suggest a system for additive manufacturing of three-dimensional structures, the system comprising: at least one print head according to claim 36; a receiving surface; a fluid removal feature; a positioning unit; and a dispensing means.
Additionally, another closet prior art (Park et al. (US 2012/0322154-of record) teaches the system for additive manufacturing of three-dimensional structures (“a cell culture scaffold manufacturing apparatus”, Figs. 8 and 10), the system comprising: at least one print head (“the plotter 600”) for receiving and dispensing materials, the print head comprising an orifice (Figs. 9 and 11); a receiving surface (“collection table 650”); a positioning unit (“a y-axis guiderail support 460”, “the y-axis guiderails 461”, “the x-axis guiderail support 470”, “the x-axis guiderail 471”, “z-axis guiderail support 490”, “the z-axis guiderail 491”, and “the z-axis moving bracket 495”, Pa [0106]-[0109]), the positioning unit operably coupled to the print head; and a dispensing means (“pressurizing means 50”) for dispensing the materials from the orifice of the print head (Pa [0059]). However, while Park’s print head (“plotter 600”, Pa [0118] and Fig. 11) has the double spray nozzle structure is formed of the first plotter nozzle 601 and the second plotter nozzle 602 (corresponding to “one or more second channels for receiving and directing the second material”), and the second plotter nozzle 602 is formed of a ring-shaped tube while surrounding an external surface of the first plotter nozzle 601 in a length direction, it does not teach microfluidic channels comprising two first channels, two second channels and a third channel joining together with each of the first channels at a first intersection point to form a dispensing channel which extends to the orifice, the two second channels intersecting at a second intersection point and joining together to form the third channel which extends to the first intersection point, and a fluid removal feature. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146. The examiner can normally be reached 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUNJU KIM/Examiner, Art Unit 1742